UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6658



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


JERRY ALLEN BAILEY,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-94-111, CA-99-495-3-MU)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Allen Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry Allen Bailey seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Bailey, Nos. CR-94-111; CA-

99-495-3-MU (W.D.N.C. filed Mar. 29, 2001; entered Apr. 4, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2